Opinion by
Orlady, J.,
James Boyle was convicted under sec. 1 of the Act of *17April 4, 1901, P. L. 65, of kidnaping William Whitla, an eight year old son of James P. Whitla, of Sharon, Mercer County, Pennsylvania. Helen Boyle, this defendant, was convicted of the offense defined in sec. 2 of this act, viz.: “Any person who shall aid, assist, or abet, in the taking or carrying away, or in the decoying or enticing away, or secreting of any child or person, with intent to extort money or any other valuable thing for the restoration or return of such child or person, such offender shall be guilty of felony, etc.”
The only questions raised by this appeal are, first, the sufficiency of the evidence to show an offense under this statute, and second, whether the court of Mercer county had jurisdiction of the case.
In November, 1908, James Boyle, .a former resident of Sharon, Mercer county, after an absence of two and a half years, returned to the town with this defendant who was ostensibly his wife. They remained there in the home of his mother until March 12, 1909, during which time they were without any known means of support, and he was not engaged in any business. They there announced their intention of going to Denver, Colorado, and Boyle secured sufficient funds from his mother to take himself and alleged wife to that place. Helen Boyle at the same time, stated that she expected soon to receive some money from her father. On the afternoon of March 12, James and Helen Boyle left Sharon, with the avowed purpose of going to Denver, but they went directly to Cleveland, Ohio, and the' next day under the names of Mr. and Mrs. Walters, rented a two room housekeeping suite at a quiet apartment house, paying two weeks’ rent in advance.-
On March 18, about ten o’clock a. m., Boyle decoyed the child from a school at Sharon, where he was then in attendance as a pupil, stating that he, Boyle, had been sent by the child’s father to get him so as to prevent the doctors taking him on account of his having smallpox, and he took him in a buggy to Warren, Ohio, where the child was induced to address a letter to his *18mother in Sharon, and to post it in a street letter box. This letter contained a demand for a ransom of $10,000, and gave instructions as to the delivery of the money to a Mrs. Hendrickson at Cleveland, Ohio. Boyle, accompanied by the child, arrived at the selected rooms in Cleveland during the evening of the same day, where the child was taken charge of by this defendant, who was disguised as a nurse, and having simulated marks of smallpox on her face. The lad was so secreted that no person was permitted to see him, and when there was any alarm at the door, he was instructed to hide in a closet in the bath room.
During the stay of the parties in these rooms, several letters were sent to the parents at Sharon. The ones written by the child were dictated by Boyle, and those written by Boyle in regard to the payment of the ransom and the return of the child, were dictated by Helen Boyle. Pursuant to the instructions contained in these letters, Mr. Whitla, the father, on March 22, left at a designated place (Mrs. Hendrickson’s store) in Cleveland, Ohio, a package containing $10,000 in paper money, which was to be called for by a Mr. Hays, and soon thereafter, James Boyle, calling himself Hays, came to this store and inquired for the package left for him, and received it.
That evening, Boyle and this defendant (who were known to the child as Mr. and Mrs. Jones) instructed him how he should go to meet his father, and Boyle went with him to the street where he put him on a car, with a note prepared by James and Helen Boyle to be shown to the conductor, reading, as follows: “Please leave boy off at Hollenden Hotel.” The father was there in accordance with the instructions contained in the letters written by James and Helen Boyle, and then and there recovered the child.
The next evening the two Boyles were arrested in Cleveland as they were leaving the city, and when searched at the police station, the $10,000, which had been left by Mr. Whitla at Mrs. Hendrickson’s store, were found secreted in the clothing of Helen Boyle. At the time of *19her arrest and examination, the voluntary statements of Helen Boyle, while not in the nature of a confession, related so directly to her participation in the crime from its inception at Sharon, that they became material evidence in determining her knowledge of participation and motive in the enterprise.
Without any inducement or coercion she voluntarily stated to the officers, “Now just think of it, I am the little frail woman that planned the whole thing, .... there will be hell to pay in Sharon to-morrow. . . . That kid’s eyes will be burned out with acids. . . . I’m the little woman that can get the money. . . . I’m not at all surprised at it, because we expected this when we planned the job. . . . You have got it on us, and got it right, and you have got the money; but I’m not afraid of their taking me back to Sharon, .... if they take us back to Sharon, they will have it on Buhl as strong as they have got it on us.”
There is no intimation that any other person was in any manner implicated in this crime, and every act of each of these two parties had an important relation to the .conduct of the other at every stage of the enterprise. To carry to a successful termination a crime of this character there would necessarily be frequent consultation and conference between the parties so that definite arrangements could be made as to many details, which must be accurately understood and provided for by the participants, hefore any overt act would with safety be committed by either. To secure the child would be but one step, and an unimportant one, unless arrangements were made for secreting and detaining him until the ransom should be paid. That every act of these confederates at Cleveland was a designed sequence of the plan arranged by them at Sharon, and that this woman was an important and necessary participant in this crime at its inception, was a reasonable and natural conclusion reached by the jury, in determining her guilty in manner and form, under this indictment.
*20The declarations of the woman in Cleveland related so pertinently to her knowledge of preexisting facts and conditions in Sharon, and her conduct there conclusively shows the understanding of each and both in regard to the reception, detention, and release of the child for the purpose of securing the very money that was found secreted on her person that they were convincing items of evidence.
In order to sustain this conviction, there must be found in this record sufficient competent evidence to establish the commission by this defendant of an overt act in Mercer county, Pennsylvania, but this overt act, however, like any other substantive fact, may be determined by any adequate proof.
A well connected train of circumstances is as cogent of the existence of a fact as any array of direct evidence. It has frequently been stated, that circumstantial evidence is, in the abstract, nearly, though perhaps not altogether, as strong as positive evidence: in the concrete, it may be infinitely stronger—all evidence is inore or less circumstantial, the difference being only in degree; and it is sufficient for the purpose when it excludes disbelief: that is actual, and not technical disbelief. The evidence adduced in this case recalls what was said in Commonwealth v. Kovovic, 209 Pa. 465: “These and other inculpatory facts and circumstances testified to not only indicated the appellant’s guilt, but seem to be incapable of explanation on any other reasonable hypothesis.” The very nature of the crime requires resort to circumstantial rather than direct evidence. A conspiracy may be proved, as other facts are proved, and parties performing disconnected overt acts, all contributing to the same result, and the consummation of the same offense, may by the circumstances and their general connection or otherwise, be satisfactorily shown to be conspirators and confederates in the commission of the offense. One party may allure a victim into a den, leaving it to others to effect a robbery, and all will be held equally guilty as confederates: Kelley v. *21People, 55 N. Y. 565; People v. Miles, 192 N. Y. 541 (84 N. E. Repr. 1117). Standing alone, some of the items of evidence might not definitely show a community of intent, yet each was an important link in the chain of circumstances which was designed, by these parties, to be misleading and complicated; and when taken together they clearly showed a design and understanding which could lead to but one conclusion. The fact that the woman was apprehended in another state, in charge of the place in which the child was detained, and made there her incriminating statements, did not change the character of her relation to the crime in Mercer county, though at the time the physical abduction of the child was effected in Mercer county, she was not personally present, the evidence conclusively shows a continuing purpose, through a definite series of acts, to aid, assist and abet James Boyle in kidnaping this child, with intent to extort money for his restoration to his family. While in Sharon, their acts and declarations relative to their financial condition, as well as to their destination were competent, as bearing on their identity and on the motive for changing, within a few hours their announced plan, and names, and their disguises. The jury was warranted in finding that what Boyle did on March Í2, was the reasonable and natural, as well as the direct and intended, result of their joint undertaking, and that, without this previous understanding in regard to the safe place in which to secrete the child while negotiating for the ransom, the whole project would have failed. This disposes of the case as presented by the question involved.
Helen Boyle’s offense as charged in the indictment, was complete in Mercer county, the case was fairly tried by able counsel, and was submitted to the jury in a clear and adequate charge.
After an examination of each of the assignments we fail to find any reversible error and the judgment is affirmed.